ORDER OF SUSPENSION

Upon consideration of the Disciplinary Board’s Report and Recommendation for the Suspension of Alex M. Sonson From the Practice of Law for a Period of Three Months, the exhibits thereto, and the record, it appears that Respondent Sonson (1) misappropriated a client’s funds, (2) deposited personal funds and improperly withdrew earned fees to issue a refund check to the client, (3) mislabeled his trust and business accounts, and (4) falsely certified compliance with Rule 1.15 of the Hawai'i Rules of Professional Conduct in his 1999 through 2002 annual registration statements and IOLTA statements in violation of Rules 1.15(a), (b), (c), (d), and (e), 8.4(a), and 8.4(e) of the Hawai'i Rules of Professional Conduct. It further appears that the misappropriation and false certification were inadvertent rather than deliberate and calculated. Therefore,
IT IS HEREBY ORDERED that Respondent Sonson is suspended from the practice of law in this jurisdiction for a period of three (3) months, effective thirty (30) days after entry of this order, as provided by Rule 2.16(c) of the Rules of the Supreme Court of the State of Hawai'i (“RSCH”). Respondent Sonson is reminded that he may not resume the practice of law until he is reinstated by order of this court. See RSCH 2.17(a).
IT IS FURTHER ORDERED that, as a condition of his reinstatement, Respondent Sonson shall take the next mandatory professionalism course. See RSCH 2.3(d). Re*146spondent Sonson shall also reimburse the Disciplinary Board for the costs associated with this proceeding, as determined by this court after timely submission of a bill of costs.
IT IS FINALLY ORDERED that Respondent Sonson shall, within ten (10) days after the effective date of the suspension order, file with this court an affidavit in full compliance with RSCH 2.16(d).